Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-4, 9, 10, 13-16 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young (US 2014/0194182 A1).
Young was cited in the IDS received on 02/21/20.
As per claim 1, Young discloses a video display assembly for a gaming machine comprising: a stationary video display depicting a segmented rotatable wheel (see figs. 5A-C, 115); and a mechanical annular bezel mounted in front of the video display and encompassing at least a portion of the wheel such that the wheel is visible within a periphery of the bezel, the bezel being rotatable relative to the video display (see figs. 5A-C, 500).
As per claim 2, Young discloses the video display assembly of claim 1 further including a controller configured to direct the video display to rotate the wheel as the bezel is rotated (see figs. 5A-C, 500).

As per claim 4, Young discloses the video display assembly of claim 2 further including an encoder configured to detect rotation of the bezel and generate signals corresponding to the detected rotation, the controller configured to direct the video display to rotate the wheel based on the generated signals (see fig. 5A, 115).
As per claim 9, Young discloses the video display assembly of claim 2 further including a motor operatively coupled to the bezel, the controller configured to cause the motor to rotate the bezel in correspondence with the rotation of the wheel (see figs. 5A-C; this is an inherent feature, Young’s system is capable of rotating the display corresponding to rotating the bezel).
As per claim 10, Young discloses the video display assembly of claim 9 wherein the controller is configured to lock the motor to prevent the bezel from being rotated (inherent feature).
As per claim 13, Young discloses  a method of operating a video display assembly for a gaming machine, the video display assembly including a stationary video display(see figs. 5A-C, 115) and a mechanical annular bezel, the bezel mounted in front of the video display and exposing an interior region of the video display within a periphery of the bezel (see figs. 5A-C, 500), the method comprising: depicting a segmented rotatable wheel on the interior region of the video display (see fig. 5b); rotating the bezel relative to the stationary video display (see fig. 5B, 500); 
As per claim 14, Young discloses the method of claim 13 wherein the directing is initially in response to the rotation of the bezel (see figs. 5A-C, 500).
As per claim 15, Young discloses the method of claim 13 wherein the directing includes directing the video display to rotate the wheel at a speed and direction corresponding to a speed and direction of the rotated bezel (see figs. 5A-C; this is an inherent feature, Young’s system is capable of rotating the display corresponding to rotating the bezel).
As per claim 16, Young discloses the method of claim 13 further including detecting, by an encoder, the rotation of the bezel and generating, by the encoder, signals corresponding to the detected rotation, wherein the directing is based on the generated signals (see fig. 5A, 115).
As per claim 22, Young discloses the method of claim 13 wherein the video display includes an exterior region disposed outside the periphery of the bezel, and further including depicting, on the exterior region, game play indicia distinct from the wheel.

Allowable Subject Matter
4.	Claims 5-8, 11, 12 and 17-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 or 35 U.S.C. 102 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
None of the references, either singularly or in combination, discloses or even suggests:

As per claim 11, the video display assembly of claim 9, wherein in response to the bezel being impeded by the player, the controller is configured to cause the motor to disengage from the bezel such that the wheel decouples from the bezel and continues to rotate.
As per claim 12, the video display assembly of claim 1 wherein the video display includes an interior region and an exterior region, the interior region being disposed inside the periphery of the bezel and depicting the wheel, the exterior region being disposed outside the periphery of the bezel and depicting game play indicia distinct from the wheel.
As per claims 17-21, the method of claim 13 further including a motor operatively coupled to the bezel, wherein the rotating includes initially rotating the bezel according to a player’s manual input to the bezel and then rotating the bezel with the motor as directed by the controller.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See references cited on PTO form 892.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on 5712727673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale




/Ronald Laneau/